 


 HR 3230 ENR: Veterans Access, Choice, and Accountability Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 3230 
 
AN ACT 
To improve the access of veterans to medical services from the Department of Veterans Affairs, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Veterans Access, Choice, and Accountability Act of 2014. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Definitions. 
Title I—Improvement of Access to Care from Non-Department of Veterans Affairs Providers 
Sec. 101. Expanded availability of hospital care and medical services for veterans through the use of agreements with non-Department of Veterans Affairs entities. 
Sec. 102. Enhancement of collaboration between Department of Veterans Affairs and Indian Health Service. 
Sec. 103. Enhancement of collaboration between Department of Veterans Affairs and Native Hawaiian health care systems. 
Sec. 104. Reauthorization and modification of pilot program of enhanced contract care authority for health care needs of veterans. 
Sec. 105. Prompt payment by Department of Veterans Affairs. 
Sec. 106. Transfer of authority for payments for hospital care, medical services, and other health care from non-Department of Veterans Affairs providers to the chief business office of the Veterans Health Administration. 
Title II—Health Care Administrative Matters 
Sec. 201. Independent assessment of the health care delivery systems and management processes of the Department of Veterans Affairs. 
Sec. 202. Commission on Care. 
Sec. 203. Technology task force on review of scheduling system and software of the Department of Veterans Affairs. 
Sec. 204. Improvement of access of veterans to mobile vet centers and mobile medical centers of the Department of Veterans Affairs. 
Sec. 205. Improved performance metrics for health care provided by Department of Veterans Affairs. 
Sec. 206. Improved transparency concerning health care provided by Department of Veterans Affairs. 
Sec. 207. Information for veterans on the credentials of Department of Veterans Affairs physicians. 
Sec. 208. Information in annual budget of the President on hospital care and medical services furnished through expanded use of contracts for such care. 
Sec. 209. Prohibition on falsification of data concerning wait times and quality measures at Department of Veterans Affairs. 
Title III—Health Care Staffing, Recruitment, and Training Matters 
Sec. 301. Treatment of staffing shortage and biennial report on staffing of medical facilities of the Department of Veterans Affairs. 
Sec. 302. Extension and modification of certain programs within the Department of Veterans Affairs Health Professionals Educational Assistance Program. 
Sec. 303. Clinic management training for employees at medical facilities of the Department of Veterans Affairs. 
Title IV—Health Care Related to Sexual Trauma 
Sec. 401. Expansion of eligibility for sexual trauma counseling and treatment to veterans on inactive duty training. 
Sec. 402. Provision of counseling and treatment for sexual trauma by the Department of Veterans Affairs to members of the Armed Forces. 
Sec. 403. Reports on military sexual trauma. 
Title V—Other Health Care Matters 
Sec. 501. Extension of pilot program on assisted living services for veterans with traumatic brain injury. 
Title VI—Major Medical Facility Leases 
Sec. 601. Authorization of major medical facility leases. 
Sec. 602. Budgetary treatment of Department of Veterans Affairs major medical facilities leases. 
Title VII—Other Veterans Matters 
Sec. 701. Expansion of Marine Gunnery Sergeant John David Fry Scholarship. 
Sec. 702. Approval of courses of education provided by public institutions of higher learning for purposes of All-Volunteer Force Educational Assistance Program and Post-9/11 Educational Assistance conditional on in-State tuition rate for veterans. 
Sec. 703. Extension of reduction in amount of pension furnished by Department of Veterans Affairs for certain veterans covered by Medicaid plans for services furnished by nursing facilities. 
Sec. 704. Extension of requirement for collection of fees for housing loans guaranteed by Secretary of Veterans Affairs. 
Sec. 705. Limitation on awards and bonuses paid to employees of Department of Veterans Affairs. 
Sec. 706. Extension of authority to use income information. 
Sec. 707. Removal of senior executives of the Department of Veterans Affairs for performance or misconduct. 
Title VIII—Other Matters 
Sec. 801. Appropriation of amounts. 
Sec. 802. Veterans Choice Fund. 
Sec. 803. Emergency designations. 
2.DefinitionsIn this Act: 
(1)The term facility of the Department has the meaning given the term facilities of the Department in section 1701 of title 38, United States Code. 
(2)The terms hospital care and medical services have the meanings given such terms in section 1701 of title 38, United States Code. 
IImprovement of Access to Care from Non-Department of Veterans Affairs Providers 
101.Expanded availability of hospital care and medical services for veterans through the use of agreements with non-Department of Veterans Affairs entities 
(a)Expansion of available care and services 
(1)Furnishing of care 
(A)In generalHospital care and medical services under chapter 17 of title 38, United States Code, shall be furnished to an eligible veteran described in subsection (b), at the election of such veteran, through agreements authorized under subsection (d), or any other law administered by the Secretary of Veterans Affairs, with entities specified in subparagraph (B) for the furnishing of such care and services to veterans. 
(B)Entities specifiedThe entities specified in this subparagraph are the following: 
(i)Any health care provider that is participating in the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), including any physician furnishing services under such program. 
(ii)Any Federally-qualified health center (as defined in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B))). 
(iii)The Department of Defense. 
(iv)The Indian Health Service. 
(2)Choice of providerAn eligible veteran who makes an election under subsection (c) to receive hospital care or medical services under this section may select a provider of such care or services from among the entities specified in paragraph (1)(B) that are accessible to the veteran. 
(3)Coordination of care and servicesThe Secretary shall coordinate, through the Non-VA Care Coordination Program of the Department of Veterans Affairs, the furnishing of care and services under this section to eligible veterans, including by ensuring that an eligible veteran receives an appointment for such care and services within the wait-time goals of the Veterans Health Administration for the furnishing of hospital care and medical services. 
(b)Eligible veteransA veteran is an eligible veteran for purposes of this section if— 
(1) 
(A)as of August 1, 2014, the veteran is enrolled in the patient enrollment system of the Department of Veterans Affairs established and operated under section 1705 of title 38, United States Code, including any such veteran who has not received hospital care or medical services from the Department and has contacted the Department seeking an initial appointment from the Department for the receipt of such care or services; or 
(B)the veteran is eligible for hospital care and medical services under section 1710(e)(1)(D) of such title and is a veteran described in section 1710(e)(3) of such title; and 
(2)the veteran— 
(A)attempts, or has attempted, to schedule an appointment for the receipt of hospital care or medical services under chapter 17 of title 38, United States Code, but is unable to schedule an appointment within the wait-time goals of the Veterans Health Administration for the furnishing of such care or services; 
(B)resides more than 40 miles from the medical facility of the Department, including a community-based outpatient clinic, that is closest to the residence of the veteran; 
(C)resides— 
(i)in a State without a medical facility of the Department that provides— 
(I)hospital care; 
(II)emergency medical services; and 
(III)surgical care rated by the Secretary as having a surgical complexity of standard; and 
(ii)more than 20 miles from a medical facility of the Department described in clause (i); or 
(D) 
(i)resides in a location, other than a location in Guam, American Samoa, or the Republic of the Philippines, that is 40 miles or less from a medical facility of the Department, including a community-based outpatient clinic; and 
(ii) 
(I)is required to travel by air, boat, or ferry to reach each medical facility described in clause (i) that is 40 miles or less from the residence of the veteran; or 
(II)faces an unusual or excessive burden in accessing each medical facility described in clause (i) that is 40 miles or less from the residence of the veteran due to geographical challenges, as determined by the Secretary. 
(c)Election and authorization 
(1)In generalIn the case of an eligible veteran described in subsection (b)(2)(A), the Secretary shall, at the election of the eligible veteran— 
(A)place such eligible veteran on an electronic waiting list described in paragraph (2) for an appointment for hospital care or medical services the veteran has elected to receive under this section; or 
(B) 
(i)authorize that such care or services be furnished to the eligible veteran under this section for a period of time specified by the Secretary; and 
(ii)notify the eligible veteran by the most effective means available, including electronic communication or notification in writing, describing the care or services the eligible veteran is eligible to receive under this section. 
(2)Electronic waiting listThe electronic waiting list described in this paragraph shall be maintained by the Department and allow access by each eligible veteran via www.myhealth.va.gov or any successor website for the following purposes: 
(A)To determine the place of such eligible veteran on the waiting list. 
(B)To determine the average length of time an individual spends on the waiting list, disaggregated by medical facility of the Department and type of care or service needed, for purposes of allowing such eligible veteran to make an informed election under paragraph (1). 
(d)Care and services through agreements 
(1)Agreements 
(A)In generalThe Secretary shall enter into agreements for furnishing care and services to eligible veterans under this section with entities specified in subsection (a)(1)(B). 
(B)Agreement definedIn this paragraph, the term agreement includes contracts, intergovernmental agreements, and provider agreements, as appropriate. 
(2)Rates and reimbursement 
(A)In generalIn entering into an agreement under paragraph (1) with an entity specified in subsection (a)(1)(B), the Secretary shall— 
(i)negotiate rates for the furnishing of care and services under this section; and 
(ii)reimburse the entity for such care and services at the rates negotiated pursuant to clause (i) as provided in such agreement. 
(B)Limit on rates 
(i)In generalExcept as provided in clause (ii), rates negotiated under subparagraph (A)(i) shall not be more than the rates paid by the United States to a provider of services (as defined in section 1861(u) of the Social Security Act (42 U.S.C. 1395x(u))) or a supplier (as defined in section 1861(d) of such Act (42 U.S.C. 1395x(d))) under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) for the same care or services. 
(ii)Exception 
(I)In generalThe Secretary may negotiate a rate that is more than the rate paid by the United States as described in clause (i) with respect to the furnishing of care or services under this section to an eligible veteran who resides in a highly rural area. 
(II)Highly rural area definedIn this clause, the term highly rural area means an area located in a county that has fewer than seven individuals residing in that county per square mile. 
(C)Limit on collectionFor the furnishing of care or services pursuant to an agreement under paragraph (1), an entity specified in subsection (a)(1)(B) may not collect any amount that is greater than the rate negotiated pursuant to subparagraph (A)(i). 
(3)Certain procedures 
(A)In generalIn entering into an agreement under paragraph (1) with an entity described in subparagraph (B), the Secretary may use the procedures, including those procedures relating to reimbursement, available for entering into provider agreements under section 1866(a) of the Social Security Act (42 U.S.C. 1395cc(a)) and participation agreements under section 1842(h) of such Act (42 U.S.C. 1395u(h)). During the period in which such entity furnishes care or services pursuant to this section, such entity may not be treated as a Federal contractor or subcontractor by the Office of Federal Contract Compliance Programs of the Department of Labor by virtue of furnishing such care or services. 
(B)Entities describedThe entities described in this subparagraph are the following: 
(i)In the case of the Medicare program, any provider of services that has entered into a provider agreement under section 1866(a) of the Social Security Act (42 U.S.C. 1395cc(a)) and any physician or other supplier who has entered into a participation agreement under section 1842(h) of such Act (42 U.S.C. 1395u(h)); and 
(ii)In the case of the Medicaid program, any provider participating under a State plan under title XIX of such Act (42 U.S.C. 1396 et seq.). 
(4)Information on policies and proceduresThe Secretary shall provide to any entity with which the Secretary has entered into an agreement under paragraph (1) the following: 
(A)Information on applicable policies and procedures for submitting bills or claims for authorized care or services furnished to eligible veterans under this section. 
(B)Access to a telephone hotline maintained by the Department that such entity may call for information on the following: 
(i)Procedures for furnishing care and services under this section. 
(ii)Procedures for submitting bills or claims for authorized care and services furnished to eligible veterans under this section and being reimbursed for furnishing such care and services. 
(iii)Whether particular care or services under this section are authorized, and the procedures for authorization of such care or services. 
(e)Other health-Care plan 
(1)Submittal of information to SecretaryBefore receiving hospital care or medical services under this section, an eligible veteran shall provide to the Secretary information on any health-care plan described in paragraph (4) under which the eligible veteran is covered. 
(2)Disclosure of information to non-Department entityNotwithstanding section 5701 of title 38, United States Code, for purposes of furnishing hospital care or medical services to an eligible veteran under this section, the Secretary shall disclose to the entity specified in paragraph (1)(B) of subsection (a) with which the Secretary has entered into an agreement described in such subsection— 
(A)whether the eligible veteran is covered under a health-care plan described in paragraph (4); and 
(B)whether the hospital care or medical services sought by the eligible veteran is for a medical condition that is related to a non-service-connected disability described in paragraph (3)(C). 
(3)Care for which the Department is secondarily responsible 
(A)In generalIf an eligible veteran is covered under a health-care plan described in paragraph (4) and receives hospital care or medical services for a non-service-connected disability described in subparagraph (C), such health-care plan shall be primarily responsible for paying for such care or services, to the extent such care or services is covered by such health-care plan, and the Secretary shall be secondarily responsible for paying for such care or services in accordance with subparagraph (B)(ii). 
(B)Responsibility for costs of careIn a case in which the Secretary is secondarily responsible for paying for hospital care or medical services as described in subparagraph (A)— 
(i)the health care provider that furnishes such care or services pursuant to an agreement described in subsection (a) shall be responsible for seeking reimbursement for the cost of such care or services from the health-care plan described in paragraph (4) under which the eligible veteran is covered; and 
(ii)the Secretary shall be responsible for promptly paying only the amount that is not covered by such health-care plan, except that such responsibility for payment may not exceed the rate determined for such care or services pursuant to subsection (d)(2). 
(C)Non-service-connected disability describedA non-service-connected disability described in this subsection is a non-service-connected disability (as defined in section 101 of title 38, United States Code)— 
(i)that is incurred incident to a veteran’s employment and that is covered under a workers’ compensation law or plan that provides for payment for the cost of health care and services provided to the veteran by reason of the disability; 
(ii)that is incurred as the result of a motor vehicle accident to which applies a State law that requires the owners or operators of motor vehicles registered in that State to have in force automobile accident reparations insurance; 
(iii)that is incurred as the result of a crime of personal violence that occurred in a State, or a political subdivision of a State, in which a person injured as the result of such a crime is entitled to receive health care and services at such State’s or subdivision’s expense for personal injuries suffered as the result of such crime; 
(iv)that is incurred by a veteran— 
(I)who does not have a service-connected disability; and 
(II)who is entitled to care (or payment of the expenses of care) under a health-care plan; or 
(v)for which care and services are furnished under this section to a veteran who— 
(I)has a service-connected disability; and 
(II)is entitled to care (or payment of the expenses of care) under a health-care plan. 
(4)Health-care planA health-care plan described in this paragraph— 
(A)is an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement not administered by the Secretary of Veterans Affairs, under which health services for individuals are provided or the expenses of such services are paid; and 
(B)does not include any such policy, contract, agreement, or similar arrangement pursuant to title XVIII or XIX of the Social Security Act (42 U.S.C. 1395 et seq.) or chapter 55 of title 10, United States Code. 
(f)Veterans choice card 
(1)In generalFor purposes of receiving care and services under this section, the Secretary shall, not later than 90 days after the date of the enactment of this Act, issue to each veteran described in subsection (b)(1) a card that may be presented to a health care provider to facilitate the receipt of care or services under this section. 
(2)Name of cardEach card issued under paragraph (1) shall be known as a Veterans Choice Card. 
(3)Details of cardEach Veterans Choice Card issued to a veteran under paragraph (1) shall include the following: 
(A)The name of the veteran. 
(B)An identification number for the veteran that is not the social security number of the veteran. 
(C)The contact information of an appropriate office of the Department for health care providers to confirm that care or services under this section are authorized for the veteran. 
(D)Contact information and other relevant information for the submittal of claims or bills for the furnishing of care or services under this section. 
(E)The following statement: This card is for qualifying medical care outside the Department of Veterans Affairs. Please call the Department of Veterans Affairs phone number specified on this card to ensure that treatment has been authorized.. 
(4)Information on use of cardUpon issuing a Veterans Choice Card to a veteran, the Secretary shall provide the veteran with information clearly stating the circumstances under which the veteran may be eligible for care or services under this section. 
(g)Information on availability of careThe Secretary shall provide information to a veteran about the availability of care and services under this section in the following circumstances: 
(1)In the case of a veteran described in subsection (b)(1)(B), when the veteran enrolls in the patient enrollment system of the Department under section 1705 of title 38, United States Code. 
(2)When the veteran attempts to schedule an appointment for the receipt of hospital care or medical services from the Department but is unable to schedule an appointment within the wait-time goals of the Veterans Health Administration for the furnishing of such care or services. 
(3)When the veteran becomes eligible for hospital care or medical services under this section under subparagraph (B), (C), or (D) of subsection (b)(2). 
(h)Follow-Up careIn carrying out this section, the Secretary shall ensure that, at the election of an eligible veteran who receives hospital care or medical services from a health care provider in an episode of care under this section, the veteran receives such hospital care and medical services from such health care provider through the completion of the episode of care (but for a period not exceeding 60 days), including all specialty and ancillary services deemed necessary as part of the treatment recommended in the course of such hospital care or medical services. 
(i)ProvidersTo be eligible to furnish care or services under this section, a health care provider must— 
(1)maintain at least the same or similar credentials and licenses as those credentials and licenses that are required of health care providers of the Department, as determined by the Secretary for purposes of this section; and 
(2)submit, not less frequently than once each year during the period in which the Secretary is authorized to carry out this section pursuant to subsection (p), verification of such licenses and credentials maintained by such health care provider. 
(j)Cost-Sharing 
(1)In generalThe Secretary shall require an eligible veteran to pay a copayment for the receipt of care or services under this section only if such eligible veteran would be required to pay a copayment for the receipt of such care or services at a medical facility of the Department or from a health care provider of the Department pursuant to chapter 17 of title 38, United States Code. 
(2)LimitationThe amount of a copayment charged under paragraph (1) may not exceed the amount of the copayment that would be payable by such eligible veteran for the receipt of such care or services at a medical facility of the Department or from a health care provider of the Department pursuant to chapter 17 of title 38, United States Code. 
(3)Collection of copaymentA health care provider that furnishes care or services to an eligible veteran under this section shall collect the copayment required under paragraph (1) from such eligible veteran at the time of furnishing such care or services. 
(k)Claims processing system 
(1)In generalThe Secretary shall provide for an efficient nationwide system for processing and paying bills or claims for authorized care and services furnished to eligible veterans under this section. 
(2)RegulationsNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall prescribe regulations for the implementation of such system. 
(3)OversightThe Chief Business Office of the Veterans Health Administration shall oversee the implementation and maintenance of such system. 
(4)Accuracy of payment 
(A)In generalThe Secretary shall ensure that such system meets such goals for accuracy of payment as the Secretary shall specify for purposes of this section. 
(B)Quarterly report 
(i)In generalThe Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a quarterly report on the accuracy of such system. 
(ii)ElementsEach report required by clause (i) shall include the following: 
(I)A description of the goals for accuracy for such system specified by the Secretary under subparagraph (A). 
(II)An assessment of the success of the Department in meeting such goals during the quarter covered by the report. 
(iii)DeadlineThe Secretary shall submit each report required by clause (i) not later than 20 days after the end of the quarter covered by the report. 
(l)Medical records 
(1)In generalThe Secretary shall ensure that any health care provider that furnishes care or services under this section to an eligible veteran submits to the Department any medical record related to the care or services provided to such eligible veteran by such health care provider for inclusion in the electronic medical record of such eligible veteran maintained by the Department upon the completion of the provision of such care or services to such eligible veteran. 
(2)Electronic formatAny medical record submitted to the Department under paragraph (1) shall, to the extent possible, be in an electronic format. 
(m)Tracking of missed appointmentsThe Secretary shall implement a mechanism to track any missed appointments for care or services under this section by eligible veterans to ensure that the Department does not pay for such care or services that were not furnished to an eligible veteran. 
(n)ImplementationNot later than 90 days after the date of the enactment of this Act, the Secretary shall prescribe interim final regulations on the implementation of this section and publish such regulations in the Federal Register. 
(o)Inspector General reportNot later than 30 days after the date on which the Secretary determines that 75 percent of the amounts deposited in the Veterans Choice Fund established by section 802 have been exhausted, the Inspector General of the Department shall submit to the Secretary a report on the results of an audit of the care and services furnished under this section to ensure the accuracy and timeliness of payments by the Department for the cost of such care and services, including any findings and recommendations of the Inspector General. 
(p)Authority To furnish care and services 
(1)In generalThe Secretary may not use the authority under this section to furnish care and services after the date specified in paragraph (2). 
(2)Date specifiedThe date specified in this paragraph is the date on which the Secretary has exhausted all amounts deposited in the Veterans Choice Fund established by section 802, or the date that is 3 years after the date of the enactment of this Act, whichever occurs first. 
(3)PublicationThe Secretary shall publish such date in the Federal Register and on an Internet website of the Department available to the public not later than 30 days before such date. 
(q)Reports 
(1)Initial reportNot later than 90 days after the publication of the interim final regulations under subsection (n), the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the furnishing of care and services under this section that includes the following: 
(A)The number of eligible veterans who have received care or services under this section. 
(B)A description of the types of care and services furnished to eligible veterans under this section. 
(2)Final reportNot later than 30 days after the date on which the Secretary determines that 75 percent of the amounts deposited in the Veterans Choice Fund established by section 802 have been exhausted, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the furnishing of care and services under this section that includes the following: 
(A)The total number of eligible veterans who have received care or services under this section, disaggregated by— 
(i)eligible veterans described in subsection (b)(2)(A); 
(ii)eligible veterans described in subsection (b)(2)(B); 
(iii)eligible veterans described in subsection (b)(2)(C); and 
(iv)eligible veterans described in subsection (b)(2)(D). 
(B)A description of the types of care and services furnished to eligible veterans under this section. 
(C)An accounting of the total cost of furnishing care and services to eligible veterans under this section. 
(D)The results of a survey of eligible veterans who have received care or services under this section on the satisfaction of such eligible veterans with the care or services received by such eligible veterans under this section. 
(E)An assessment of the effect of furnishing care and services under this section on wait times for appointments for the receipt of hospital care and medical services from the Department. 
(F)An assessment of the feasibility and advisability of continuing furnishing care and services under this section after the termination date specified in subsection (p). 
(r)Rule of constructionNothing in this section shall be construed to alter the process of the Department for filling and paying for prescription medications. 
(s)Wait-Time goals of the Veterans Health Administration 
(1)In generalExcept as provided in paragraph (2), in this section, the term wait-time goals of the Veterans Health Administration means not more than 30 days from the date on which a veteran requests an appointment for hospital care or medical services from the Department. 
(2)Alternate goalsIf the Secretary submits to Congress, not later than 60 days after the date of the enactment of this Act, a report stating that the actual wait-time goals of the Veterans Health Administration are different from the wait-time goals specified in paragraph (1)— 
(A)for purposes of this section, the wait-time goals of the Veterans Health Administration shall be the wait-time goals submitted by the Secretary under this paragraph; and 
(B)the Secretary shall publish such wait-time goals in the Federal Register and on an Internet website of the Department available to the public. 
102.Enhancement of collaboration between Department of Veterans Affairs and Indian Health Service 
(a)Outreach to Tribal-Run medical facilitiesThe Secretary of Veterans Affairs shall, in consultation with the Director of the Indian Health Service, conduct outreach to each medical facility operated by an Indian tribe or tribal organization through a contract or compact with the Indian Health Service under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) to raise awareness of the ability of such facilities, Indian tribes, and tribal organizations to enter into agreements with the Department of Veterans Affairs under which the Secretary reimburses such facilities, Indian tribes, or tribal organizations, as the case may be, for health care provided to veterans who are— 
(1)eligible for health care at such facilities; and 
(2) 
(A)enrolled in the patient enrollment system of the Department established and operated under section 1705 of title 38, United States Code; or 
(B)eligible for hospital care and medical services pursuant to subsection (c)(2) of such section. 
(b)Performance metrics for memorandum of understandingThe Secretary of Veterans Affairs shall establish performance metrics for assessing the performance by the Department of Veterans Affairs and the Indian Health Service under the memorandum of understanding entitled Memorandum of Understanding between the Department of Veterans Affairs (VA) and the Indian Health Service (IHS) in increasing access to health care, improving quality and coordination of health care, promoting effective patient-centered collaboration and partnerships between the Department and the Service, and ensuring health-promotion and disease-prevention services are appropriately funded and available for beneficiaries under both health care systems. 
(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs and the Director of the Indian Health Service shall jointly submit to Congress a report on the feasibility and advisability of the following: 
(1)Entering into agreements for the reimbursement by the Secretary of the costs of direct care services provided through organizations receiving amounts pursuant to grants made or contracts entered into under section 503 of the Indian Health Care Improvement Act (25 U.S.C. 1653) to veterans who are otherwise eligible to receive health care from such organizations. 
(2)Including the reimbursement of the costs of direct care services provided to veterans who are not Indians in agreements between the Department and the following: 
(A)The Indian Health Service. 
(B)An Indian tribe or tribal organization operating a medical facility through a contract or compact with the Indian Health Service under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.). 
(C)A medical facility of the Indian Health Service. 
(d)DefinitionsIn this section: 
(1)IndianThe terms Indian and Indian tribe have the meanings given those terms in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603). 
(2)Medical facility of the Indian Health ServiceThe term medical facility of the Indian Health Service includes a facility operated by an Indian tribe or tribal organization through a contract or compact with the Indian Health Service under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.). 
(3)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
103.Enhancement of collaboration between Department of Veterans Affairs and Native Hawaiian health care systems 
(a)In generalThe Secretary of Veterans Affairs shall, in consultation with Papa Ola Lokahi and such other organizations involved in the delivery of health care to Native Hawaiians as the Secretary considers appropriate, enter into contracts or agreements with Native Hawaiian health care systems that are in receipt of funds from the Secretary of Health and Human Services pursuant to grants awarded or contracts entered into under section 6(a) of the Native Hawaiian Health Care Improvement Act (42 U.S.C. 11705(a)) for the reimbursement of direct care services provided to eligible veterans as specified in such contracts or agreements. 
(b)DefinitionsIn this section, the terms Native Hawaiian, Native Hawaiian health care system, and Papa Ola Lokahi have the meanings given those terms in section 12 of the Native Hawaiian Health Care Improvement Act (42 U.S.C. 11711). 
104.Reauthorization and modification of pilot program of enhanced contract care authority for health care needs of veteransSection 403 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (Public Law 110–387; 38 U.S.C. 1703 note) is amended— 
(1)in subsection (a)— 
(A)in paragraph (3), by striking only during the and all that follows through the period at the end and inserting only during the period beginning on the date of the commencement of the pilot program under paragraph (2) and ending on the date that is two years after the date of the enactment of the Veterans Access, Choice, and Accountability Act of 2014.; and 
(B)by amending paragraph (4) to read as follows: 
 
(4)Program locationsThe Secretary shall carry out the pilot program at locations in the following Veterans Integrated Service Networks (and such other locations as the Secretary considers appropriate): 
(A)Veterans Integrated Service Network 1. 
(B)Veterans Integrated Service Network 6. 
(C)Veterans Integrated Service Network 15. 
(D)Veterans Integrated Service Network 18. 
(E)Veterans Integrated Service Network 19.; 
(2)in subsection (b)(1)(A), by striking as of the date of the commencement of the pilot program under subsection (a)(2) and inserting as of August 1, 2014; 
(3)by redesignating subsection (h) as subsection (k); 
(4)by inserting after subsection (g) the following new subsections: 
 
(h)AppointmentsIn carrying out the pilot program under this section, the Secretary shall ensure that medical appointments for covered veterans— 
(1)are scheduled not later than 5 days after the date on which the appointment is requested; and 
(2)occur not later than 30 days after such date. 
(i)OutreachThe Secretary shall ensure that covered veterans are informed about the pilot program under this section. 
(j)Use of existing contractsIn carrying out the pilot program under this section after the date of the enactment of the Veterans Access, Choice, and Accountability Act of 2014, the Secretary shall make use of contracts entered into before such date or may enter into new contracts.; and 
(5)in paragraph (2)(B) of subsection (k), as redesignated by paragraph (3) of this section, by striking the semicolon at the end and inserting ; and. 
105.Prompt payment by Department of Veterans Affairs 
(a)Sense of Congress on prompt payment by DepartmentIt is the sense of Congress that the Secretary of Veterans Affairs shall comply with section 1315 of title 5, Code of Federal Regulations (commonly known as the prompt payment rule), or any corresponding similar regulation or ruling, in paying for health care pursuant to contracts entered into with non-Department of Veterans Affairs providers to provide health care under the laws administered by the Secretary. 
(b)Establishment of claims processing system 
(1)Claims processing systemThe Secretary of Veterans Affairs shall establish and implement a system to process and pay claims for payment for hospital care, medical services, and other health care furnished by non-Department of Veterans Affairs health care providers under the laws administered by the Secretary. 
(2)Compliance with Prompt Payment ActThe system established and implemented under paragraph (1) shall comply with all requirements of chapter 39, United States Code (commonly referred to as the Prompt Payment Act).  
(c)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the timeliness of payments by the Secretary for hospital care, medical services, and other health care furnished by non-Department of Veterans Affairs health care providers under the laws administered by the Secretary. 
(d)ElementsThe report required by subsection (b) shall include the following: 
(1)The results of a survey of non-Department health care providers who have submitted claims to the Department for hospital care, medical services, or other health care furnished to veterans for which payment is authorized under the laws administered by the Secretary during the one-year period preceding the submittal of the report, which survey shall include the following: 
(A)The amount of time it took for such health care providers, after submitting such claims, to receive payment from the Department for such care or services. 
(B)A comparison of the amount of time under subparagraph (A) and the amount of time it takes such health care providers to receive payments from the United States for similar care or services provided to the following, if applicable: 
(i)Beneficiaries under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.). 
(ii)Covered beneficiaries under the TRICARE program under chapter 55 of title 10, United States Code. 
(2)Such recommendations for legislative or administrative action as the Comptroller General considers appropriate. 
(e)Survey elementsIn carrying out the survey, the Comptroller General shall seek responses from non-Department health care providers in a manner that ensures that the survey reflects the responses of such providers that— 
(1)are located in different geographic areas; 
(2)furnish a variety of different hospital care, medical services, and other health care; and 
(3)furnish such care and services in a variety of different types of medical facilities. 
106.Transfer of authority for payments for hospital care, medical services, and other health care from non-Department of Veterans Affairs providers to the chief business office of the Veterans Health Administration 
(a)Transfer of authority 
(1)In generalEffective as of October 1, 2014, the Secretary of Veterans Affairs shall transfer the authority to pay for hospital care, medical services, and other health care furnished through non-Department of Veterans Affairs providers from— 
(A)the Veterans Integrated Service Networks and medical centers of the Department of Veterans Affairs, to 
(B)the Chief Business Office of the Veterans Health Administration of the Department of Veterans Affairs. 
(2)Manner of careThe Chief Business Office shall work in consultation with the Office of Clinical Operations and Management of the Department to ensure that care and services described in paragraph (1) are provided in a manner that is clinically appropriate and in the best interest of the veterans receiving such care and services. 
(3)No delay in paymentThe transfer of authority under paragraph (1) shall be carried out in a manner that does not delay or impede any payment by the Department for hospital care, medical services, or other health care furnished through a non-Department provider under the laws administered by the Secretary. 
(b)Budget mattersThe budget of the Department of Veterans Affairs for any fiscal year beginning after the date of the enactment of this Act (as submitted to Congress pursuant to section 1105(a) of title 31, United States Code) shall specify funds for the payment for hospital care, medical services, and other health care furnished through non-Department of Veterans Affairs providers, including any administrative costs associated with such payment, as funds for the Chief Business Office of the Veterans Health Administration rather than as funds for the Veterans Integrated Service Networks or medical centers of the Department. 
IIHealth Care Administrative Matters 
201.Independent assessment of the health care delivery systems and management processes of the Department of Veterans Affairs 
(a)Independent assessment 
(1)AssessmentNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall enter into one or more contracts with a private sector entity or entities described in subsection (b) to conduct an independent assessment of the hospital care, medical services, and other health care furnished in medical facilities of the Department. Such assessment shall address each of the following: 
(A)Current and projected demographics and unique health care needs of the patient population served by the Department. 
(B)Current and projected health care capabilities and resources of the Department, including hospital care, medical services, and other health care furnished by non-Department facilities under contract with the Department, to provide timely and accessible care to veterans. 
(C)The authorities and mechanisms under which the Secretary may furnish hospital care, medical services, and other health care at non-Department facilities, including whether the Secretary should have the authority to furnish such care and services at such facilities through the completion of episodes of care. 
(D)The appropriate system-wide access standard applicable to hospital care, medical services, and other health care furnished by and through the Department, including an identification of appropriate access standards for each individual specialty and post-care rehabilitation. 
(E)The workflow process at each medical facility of the Department for scheduling appointments for veterans to receive hospital care, medical services, or other health care from the Department. 
(F)The organization, workflow processes, and tools used by the Department to support clinical staffing, access to care, effective length-of-stay management and care transitions, positive patient experience, accurate documentation, and subsequent coding of inpatient services. 
(G)The staffing level at each medical facility of the Department and the productivity of each health care provider at such medical facility, compared with health care industry performance metrics, which may include an assessment of any of the following: 
(i)The case load of, and number of patients treated by, each health care provider at such medical facility during an average week. 
(ii)The time spent by such health care provider on matters other than the case load of such health care provider, including time spent by such health care provider as follows: 
(I)At a medical facility that is affiliated with the Department. 
(II)Conducting research. 
(III)Training or supervising other health care professionals of the Department. 
(H)The information technology strategies of the Department with respect to furnishing and managing health care, including an identification of any weaknesses and opportunities with respect to the technology used by the Department, especially those strategies with respect to clinical documentation of episodes of hospital care, medical services, and other health care, including any clinical images and associated textual reports, furnished by the Department in Department or non-Department facilities. 
(I)Business processes of the Veterans Health Administration, including processes relating to furnishing non-Department health care, insurance identification, third-party revenue collection, and vendor reimbursement, including an identification of mechanisms as follows: 
(i)To avoid the payment of penalties to vendors. 
(ii)To increase the collection of amounts owed to the Department for hospital care, medical services, or other health care provided by the Department for which reimbursement from a third party is authorized and to ensure that such amounts collected are accurate. 
(iii)To increase the collection of any other amounts owed to the Department with respect to hospital care, medical services, and other health care and to ensure that such amounts collected are accurate. 
(iv)To increase the accuracy and timeliness of Department payments to vendors and providers. 
(J)The purchasing, distribution, and use of pharmaceuticals, medical and surgical supplies, medical devices, and health care related services by the Department, including the following: 
(i)The prices paid for, standardization of, and use by the Department of the following: 
(I)Pharmaceuticals. 
(II)Medical and surgical supplies. 
(III)Medical devices. 
(ii)The use by the Department of group purchasing arrangements to purchase pharmaceuticals, medical and surgical supplies, medical devices, and health care related services. 
(iii)The strategy and systems used by the Department to distribute pharmaceuticals, medical and surgical supplies, medical devices, and health care related services to Veterans Integrated Service Networks and medical facilities of the Department. 
(K)The process of the Department for carrying out construction and maintenance projects at medical facilities of the Department and the medical facility leasing program of the Department. 
(L)The competency of leadership with respect to culture, accountability, reform readiness, leadership development, physician alignment, employee engagement, succession planning, and performance management. 
(2)Particular elements of certain assessments 
(A)Scheduling assessmentIn carrying out the assessment required by paragraph (1)(E), the private sector entity or entities shall do the following: 
(i)Review all training materials pertaining to scheduling of appointments at each medical facility of the Department. 
(ii)Assess whether all employees of the Department conducting tasks related to scheduling are properly trained for conducting such tasks. 
(iii)Assess whether changes in the technology or system used in scheduling appointments are necessary to limit access to the system to only those employees that have been properly trained in conducting such tasks. 
(iv)Assess whether health care providers of the Department are making changes to their schedules that hinder the ability of employees conducting such tasks to perform such tasks. 
(v)Assess whether the establishment of a centralized call center throughout the Department for scheduling appointments at medical facilities of the Department would improve the process of scheduling such appointments. 
(vi)Assess whether booking templates for each medical facility or clinic of the Department would improve the process of scheduling such appointments. 
(vii)Assess any interim technology changes or attempts by Department to internally develop a long-term scheduling solutions with respect to the feasibility and cost effectiveness of such internally developed solutions compared to commercially available solutions. 
(viii)Recommend actions, if any, to be taken by the Department to improve the process for scheduling such appointments, including the following: 
(I)Changes in training materials provided to employees of the Department with respect to conducting tasks related to scheduling such appointments. 
(II)Changes in monitoring and assessment conducted by the Department of wait times of veterans for such appointments. 
(III)Changes in the system used to schedule such appointments, including changes to improve how the Department— 
(aa)measures wait times of veterans for such appointments; 
(bb)monitors the availability of health care providers of the Department; and 
(cc)provides veterans the ability to schedule such appointments. 
(IV)Such other actions as the private sector entity or entities considers appropriate. 
(B)Medical construction and maintenance project and leasing program assessmentIn carrying out the assessment required by paragraph (1)(K), the private sector entity or entities shall do the following: 
(i)Review the process of the Department for identifying and designing proposals for construction and maintenance projects at medical facilities of the Department and leases for medical facilities of the Department. 
(ii)Assess the process through which the Department determines the following: 
(I)That a construction or maintenance project or lease is necessary with respect to a medical facility or proposed medical facility of the Department. 
(II)The proper size of such medical facility or proposed medical facility with respect to treating veterans in the catchment area of such medical facility or proposed medical facility. 
(iii)Assess the management processes of the Department with respect to the capital management programs of the Department, including processes relating to the methodology for construction and design of medical facilities of the Department, the management of projects relating to the construction and design of such facilities, and the activation of such facilities. 
(iv)Assess the medical facility leasing program of the Department. 
(3)TimingThe private sector entity or entities carrying out the assessment required by paragraph (1) shall complete such assessment not later than 240 days after entering into the contract described in such paragraph. 
(b)Private sector entities describedA private entity described in this subsection is a private entity that— 
(1)has experience and proven outcomes in optimizing the performance of the health care delivery systems of the Veterans Health Administration and the private sector and in health care management; and 
(2)specializes in implementing large-scale organizational and cultural transformations, especially with respect to health care delivery systems. 
(c)Program integrator 
(1)In generalIf the Secretary enters into contracts with more than one private sector entity under subsection (a), the Secretary shall designate one such entity that is predominately a health care organization as the program integrator. 
(2)ResponsibilitiesThe program integrator designated pursuant to paragraph (1) shall be responsible for coordinating the outcomes of the assessments conducted by the private entities pursuant to such contracts. 
(d)Report on assessment 
(1)In generalNot later than 60 days after completing the assessment required by subsection (a), the private sector entity or entities carrying out such assessment shall submit to the Secretary of Veterans Affairs, the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and the Commission on Care established under section 202 a report on the findings and recommendations of the private sector entity or entities with respect to such assessment. 
(2)PublicationNot later than 30 days after receiving the report under paragraph (1), the Secretary shall publish such report in the Federal Register and on an Internet website of the Department of Veterans Affairs that is accessible to the public. 
(e)Non-Department facilities definedIn this section, the term non-Department facilities has the meaning given that term in section 1701 of title 38, United States Code. 
202.Commission on Care 
(a)Establishment of commission 
(1)In generalThere is established a commission, to be known as the Commission on Care (in this section referred to as the Commission), to examine the access of veterans to health care from the Department of Veterans Affairs and strategically examine how best to organize the Veterans Health Administration, locate health care resources, and deliver health care to veterans during the 20-year period beginning on the date of the enactment of this Act. 
(2)Membership 
(A)Voting membersThe Commission shall be composed of 15 voting members who are appointed as follows: 
(i)Three members appointed by the Speaker of the House of Representatives, at least one of whom shall be a veteran. 
(ii)Three members appointed by the Minority Leader of the House of Representatives, at least one of whom shall be a veteran. 
(iii)Three members appointed by the Majority Leader of the Senate, at least one of whom shall be a veteran. 
(iv)Three members appointed by the Minority Leader of the Senate, at least one of whom shall be a veteran. 
(v)Three members appointed by the President, at least two of whom shall be veterans. 
(B)QualificationsOf the members appointed under subparagraph (A)— 
(i)at least one member shall represent an organization recognized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38, United States Code; 
(ii)at least one member shall have experience as senior management for a private integrated health care system with an annual gross revenue of more than $50,000,000; 
(iii)at least one member shall be familiar with government health care systems, including those systems of the Department of Defense, the Indian Health Service, and Federally-qualified health centers (as defined in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B))); 
(iv)at least one member shall be familiar with the Veterans Health Administration but shall not be currently employed by the Veterans Health Administration; and 
(v)at least one member shall be familiar with medical facility construction and leasing projects carried out by government entities and have experience in the building trades, including construction, engineering, and architecture. 
(C)DateThe appointments of members of the Commission shall be made not later than 1 year after the date of the enactment of this Act. 
(3)Period of appointment 
(A)In generalMembers shall be appointed for the life of the Commission. 
(B)VacanciesAny vacancy in the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment. 
(4)Initial meetingNot later than 15 days after the date on which eight voting members of the Commission have been appointed, the Commission shall hold its first meeting. 
(5)MeetingsThe Commission shall meet at the call of the Chairperson. 
(6)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings. 
(7)Chairperson and Vice ChairpersonThe President shall designate a member of the commission to serve as Chairperson of the Commission. The Commission shall select a Vice Chairperson from among its members. 
(b)Duties of commission 
(1)Evaluation and assessmentThe Commission shall undertake a comprehensive evaluation and assessment of access to health care at the Department of Veterans Affairs. 
(2)Matters evaluated and assessedIn undertaking the comprehensive evaluation and assessment required by paragraph (1), the Commission shall evaluate and assess the results of the assessment conducted by the private sector entity or entities under section 201, including any findings, data, or recommendations included in such assessment. 
(3)ReportsThe Commission shall submit to the President, through the Secretary of Veterans Affairs, reports as follows: 
(A)Not later than 90 days after the date of the initial meeting of the Commission, an interim report on— 
(i)the findings of the Commission with respect to the evaluation and assessment required by this subsection; and 
(ii)such recommendations as the Commission may have for legislative or administrative action to improve access to health care through the Veterans Health Administration. 
(B)Not later than 180 days after the date of the initial meeting of the Commission, a final report on— 
(i)the findings of the Commission with respect to the evaluation and assessment required by this subsection; and 
(ii)such recommendations as the Commission may have for legislative or administrative action to improve access to health care through the Veterans Health Administration. 
(c)Powers of the commission 
(1)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this section. 
(2)Information from Federal agenciesThe Commission may secure directly from any Federal agency such information as the Commission considers necessary to carry out this section. Upon request of the Chairperson of the Commission, the head of such agency shall furnish such information to the Commission. 
(d)Commission personnel matters 
(1)Compensation of members 
(A)In generalEach member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. 
(B)Officers or employees of the United StatesAll members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States. 
(2)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. 
(3)Staff 
(A)In generalThe Chairperson of the Commission may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The employment of an executive director shall be subject to confirmation by the Commission. 
(B)CompensationThe Chairperson of the Commission may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title. 
(4)Detail of government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. 
(5)Procurement of temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title. 
(e)Termination of the commissionThe Commission shall terminate 30 days after the date on which the Commission submits the report under subsection (b)(3)(B). 
(f)FundingThe Secretary of Veterans Affairs shall make available to the Commission from amounts appropriated or otherwise made available to the Secretary such amounts as the Secretary and the Chairperson of the Commission jointly consider appropriate for the Commission to perform its duties under this section. 
(g)Executive action 
(1)Action on recommendationsThe President shall require the Secretary of Veterans Affairs and such other heads of relevant Federal departments and agencies to implement each recommendation set forth in a report submitted under subsection (b)(3) that the President— 
(A)considers feasible and advisable; and 
(B)determines can be implemented without further legislative action. 
(2)ReportsNot later than 60 days after the date on which the President receives a report under subsection (b)(3), the President shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives and such other committees of Congress as the President considers appropriate a report setting forth the following: 
(A)An assessment of the feasibility and advisability of each recommendation contained in the report received by the President. 
(B)For each recommendation assessed as feasible and advisable under subparagraph (A) the following: 
(i)Whether such recommendation requires legislative action. 
(ii)If such recommendation requires legislative action, a recommendation concerning such legislative action. 
(iii)A description of any administrative action already taken to carry out such recommendation. 
(iv)A description of any administrative action the President intends to be taken to carry out such recommendation and by whom. 
203.Technology task force on review of scheduling system and software of the Department of Veterans Affairs 
(a)Task force review 
(1)In generalThe Secretary of Veterans Affairs shall, through the use of a technology task force, conduct a review of the needs of the Department of Veterans Affairs with respect to the scheduling system and scheduling software of the Department of Veterans Affairs that is used by the Department to schedule appointments for veterans for hospital care, medical services, and other health care from the Department. 
(2)Agreement 
(A)In generalThe Secretary shall seek to enter into an agreement with a technology organization or technology organizations to carry out the review required by paragraph (1). 
(B)Prohibition on use of fundsNotwithstanding any other provision of law, no Federal funds may be used to assist the technology organization or technology organizations under subparagraph (A) in carrying out the review required by paragraph (1). 
(b)Report 
(1)In generalNot later than 45 days after the date of the enactment of this Act, the technology task force required under subsection (a)(1) shall submit to the Secretary, the Committee on Veterans' Affairs of the Senate, and the Committee on Veterans' Affairs of the House of Representatives a report setting forth the findings and recommendations of the technology task force regarding the needs of the Department with respect to the scheduling system and scheduling software of the Department described in such subsection. 
(2)ElementsThe report required by paragraph (1) shall include the following: 
(A)Proposals for specific actions to be taken by the Department to improve the scheduling system and scheduling software of the Department described in subsection (a)(1). 
(B)A determination as to whether one or more existing off-the-shelf systems would— 
(i)meet the needs of the Department to schedule appointments for veterans for hospital care, medical services, and other health care from the Department; and 
(ii)improve the access of veterans to such care and services. 
(3)PublicationNot later than 30 days after the receipt of the report required by paragraph (1), the Secretary shall publish such report in the Federal Register and on an Internet website of the Department accessible to the public. 
(c)Implementation of task force recommendationsNot later than 1 year after the receipt of the report required by subsection (b)(1), the Secretary shall implement the recommendations set forth in such report that the Secretary considers are feasible, advisable, and cost effective. 
204.Improvement of access of veterans to mobile vet centers and mobile medical centers of the Department of Veterans Affairs 
(a)Improvement of access 
(1)In generalThe Secretary of Veterans Affairs shall improve the access of veterans to telemedicine and other health care through the use of mobile vet centers and mobile medical centers of the Department of Veterans Affairs by providing standardized requirements for the operation of such centers. 
(2)RequirementsThe standardized requirements required by paragraph (1) shall include the following: 
(A)The number of days each mobile vet center and mobile medical center of the Department is expected to travel per year. 
(B)The number of locations each center is expected to visit per year. 
(C)The number of appointments each center is expected to conduct per year. 
(D)The method and timing of notifications given by each center to individuals in the area to which the center is traveling, including notifications informing veterans of the availability to schedule appointments at the center. 
(3)Use of telemedicineThe Secretary shall ensure that each mobile vet center and mobile medical center of the Department has the capability to provide telemedicine services. 
(b)Reports 
(1)In generalNot later than 1 year after the date of the enactment of this Act, and not later than September 30 each year thereafter, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on access to health care through the use of mobile vet centers and mobile medical centers of the Department that includes statistics on each of the requirements set forth in subsection (a)(2) for the year covered by the report. 
(2)ElementsEach report required by paragraph (1) shall include the following: 
(A)A description of the use of mobile vet centers and mobile medical centers to provide telemedicine services to veterans during the year preceding the submittal of the report, including the following: 
(i)The number of days each mobile vet center and mobile medical center was open to provide such services. 
(ii)The number of days each center traveled to a location other than the headquarters of the center to provide such services. 
(iii)The number of appointments each center conducted to provide such services on average per month and in total during such year. 
(B)An analysis of the effectiveness of using mobile vet centers and mobile medical centers to provide health care services to veterans through the use of telemedicine. 
(C)Any recommendations for an increase in the number of mobile vet centers and mobile medical centers of the Department. 
(D)Any recommendations for an increase in the telemedicine capabilities of each mobile vet center and mobile medical center. 
(E)The feasibility and advisability of using temporary health care providers, including locum tenens, to provide direct health care services to veterans at mobile vet centers and mobile medical centers. 
(F)Such other recommendations on improvement of the use of mobile vet centers and mobile medical centers by the Department as the Secretary considers appropriate. 
205.Improved performance metrics for health care provided by Department of Veterans Affairs 
(a)Prohibition on use of scheduling and wait-Time metrics in determination of performance awardsThe Secretary of Veterans Affairs shall ensure that scheduling and wait-time metrics or goals are not used as factors in determining the performance of the following employees for purposes of determining whether to pay performance awards to such employees: 
(1)Directors, associate directors, assistant directors, deputy directors, chiefs of staff, and clinical leads of medical centers of the Department of Veterans Affairs. 
(2)Directors, assistant directors, and quality management officers of Veterans Integrated Service Networks of the Department of Veterans Affairs. 
(b)Modification of performance plans 
(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary shall modify the performance plans of the directors of the medical centers of the Department and the directors of the Veterans Integrated Service Networks to ensure that such plans are based on the quality of care received by veterans at the health care facilities under the jurisdictions of such directors. 
(2)FactorsIn modifying performance plans under paragraph (1), the Secretary shall ensure that assessment of the quality of care provided at health care facilities under the jurisdiction of a director described in paragraph (1) includes consideration of the following: 
(A)Recent reviews by the Joint Commission (formerly known as the Joint Commission on Accreditation of Healthcare Organizations) of such facilities. 
(B)The number and nature of recommendations concerning such facilities by the Inspector General of the Department in reviews conducted through the Combined Assessment Program, in the reviews by the Inspector General of community-based outpatient clinics and primary care clinics, and in reviews conducted through the Office of Healthcare Inspections during the two most recently completed fiscal years. 
(C)The number of recommendations described in subparagraph (B) that the Inspector General of the Department determines have not been carried out satisfactorily with respect to such facilities. 
(D)Reviews of such facilities by the Commission on Accreditation of Rehabilitation Facilities. 
(E)The number and outcomes of administrative investigation boards, root cause analyses, and peer reviews conducted at such facilities during the fiscal year for which the assessment is being conducted. 
(F)The effectiveness of any remedial actions or plans resulting from any Inspector General recommendations in the reviews and analyses described in subparagraphs (A) through (E). 
(3)Additional leadership positionsTo the degree practicable, the Secretary shall assess the performance of other employees of the Department in leadership positions at Department medical centers, including associate directors, assistant directors, deputy directors, chiefs of staff, and clinical leads, and in Veterans Integrated Service Networks, including assistant directors and quality management officers, using factors and criteria similar to those used in the performance plans modified under paragraph (1). 
(c)Removal of certain performance goalsFor each fiscal year that begins after the date of the enactment of this Act, the Secretary shall not include in the performance goals of any employee of a Veterans Integrated Service Network or medical center of the Department any performance goal that might disincentivize the payment of Department amounts to provide hospital care, medical services, or other health care through a non-Department provider. 
206.Improved transparency concerning health care provided by Department of Veterans Affairs 
(a)Publication of wait timesNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall publish in the Federal Register, and on a publicly accessible Internet website of each medical center of the Department of Veterans Affairs, the wait-times for the scheduling of an appointment in each Department facility by a veteran for the receipt of primary care, specialty care, and hospital care and medical services based on the general severity of the condition of the veteran. Whenever the wait-times for the scheduling of such an appointment changes, the Secretary shall publish the revised wait-times— 
(1)on a publicly accessible Internet website of each medical center of the Department by not later than 30 days after such change; and 
(2)in the Federal Register by not later than 90 days after such change. 
(b)Publicly available database of patient safety, quality of care, and outcome measures 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall develop and make available to the public a comprehensive database containing all applicable patient safety, quality of care, and outcome measures for health care provided by the Department that are tracked by the Secretary. 
(2)Update frequencyThe Secretary shall update the database required by paragraph (1) not less frequently than once each year. 
(3)Unavailable measuresFor all measures that the Secretary would otherwise publish in the database required by paragraph (1) but has not done so because such measures are not available, the Secretary shall publish notice in the database of the reason for such unavailability and a timeline for making such measures available in the database. 
(4)AccessibilityThe Secretary shall ensure that the database required by paragraph (1) is accessible to the public through the primary Internet website of the Department and through each primary Internet website of a Department medical center. 
(c)Hospital Compare website of Department of Health and Human Services 
(1)Agreement requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall enter into an agreement with the Secretary of Health and Human Services for the provision by the Secretary of Veterans Affairs of such information as the Secretary of Health and Human Services may require to report and make publicly available patient quality and outcome information concerning Department of Veterans Affairs medical centers through the Hospital Compare Internet website of the Department of Health and Human Services or any successor Internet website. 
(2)Information providedThe information provided by the Secretary of Veterans Affairs to the Secretary of Health and Human Services under paragraph (1) shall include the following: 
(A)Measures of timely and effective health care. 
(B)Measures of readmissions, complications of death, including with respect to 30-day mortality rates and 30-day readmission rates, surgical complication measures, and health care related infection measures. 
(C)Survey data of patient experiences, including the Hospital Consumer Assessment of Healthcare Providers and Systems or any similar successor survey developed by the Department of Health and Human Services. 
(D)Any other measures required of or reported with respect to hospitals participating in the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.). 
(3)Unavailable informationFor any applicable metric collected by the Department of Veterans Affairs or required to be provided under paragraph (2) and withheld from or unavailable in the Hospital Compare Internet website or any successor Internet website, the Secretary of Veterans Affairs shall publish a notice on such Internet website stating the reason why such metric was withheld from public disclosure and a timeline for making such metric available, if applicable. 
(d)Comptroller General review of publicly available safety and quality metricsNot later than 3 years after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a review of the safety and quality metrics made publicly available by the Secretary of Veterans Affairs under this section to assess the degree to which the Secretary is complying with the provisions of this section. 
207.Information for veterans on the credentials of Department of Veterans Affairs physicians 
(a)Improvement of Our Doctors Internet website links 
(1)Availability through Department of Veterans Affairs homepageA link to the Our Doctors health care providers database of the Department of Veterans Affairs, or any successor database, shall be available on and through the homepage of the Internet website of the Department that is accessible to the public. 
(2)Information on location of residency trainingThe Internet website of the Department that is accessible to the public shall include under the link to the Our Doctors health care providers database of the Department, or any successor database, the name of the facility at which each licensed physician of the Department underwent residency training. 
(3)Information on physicians at particular facilitiesThe Our Doctors health care providers database of the Department, or any successor database, shall identify whether each licensed physician of the Department is a physician in residency. 
(b)Information on credentials of physicians for veterans undergoing surgical procedures 
(1)In generalEach veteran who is undergoing a surgical procedure by or through the Department shall be provided information described in paragraph (2) with respect to the surgeon to be performing such procedure at such time in advance of the procedure as is appropriate to permit such veteran to evaluate such information. 
(2)Information describedThe information described in this paragraph with respect to a surgeon described in paragraph (1) is as follows: 
(A)The education and training of the surgeon. 
(B)The licensure, registration, and certification of the surgeon by the State or national entity responsible for such licensure, registration, or certification. 
(3)Other individualsIf a veteran is unable to evaluate the information provided under paragraph (1) due to the health or mental competence of the veteran, such information shall be provided to an individual acting on behalf of the veteran. 
(c)Comptroller General report and plan 
(1)ReportNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report setting forth an assessment by the Comptroller General of the following: 
(A)The manner in which contractors under the Patient-Centered Community Care initiative of the Department perform oversight of the credentials of physicians within the networks of such contractors under the initiative. 
(B)The oversight by the Department of the contracts under the Patient-Centered Community Care initiative. 
(C)The verification by the Department of the credentials and licenses of health care providers furnishing hospital care and medical services under section 101. 
(2)Plan 
(A)In generalNot later than 30 days after the submittal of the report under paragraph (1), the Secretary shall submit to the Comptroller General, the Committee on Veterans' Affairs of the Senate, and the Committee on Veterans' Affairs of the House of Representatives a plan to address any findings and recommendations of the Comptroller General included in such report. 
(B)ImplementationNot later than 90 days after the submittal of the report under paragraph (1), the Secretary shall carry out such plan. 
208.Information in annual budget of the President on hospital care and medical services furnished through expanded use of contracts for such careThe materials on the Department of Veterans Affairs in the budget of the President for a fiscal year, as submitted to Congress pursuant to section 1105(a) of title 31, United States Code, shall set forth the following: 
(1)The number of veterans who received hospital care and medical services under section 101 during the fiscal year preceding the fiscal year in which such budget is submitted. 
(2)The amount expended by the Department on furnishing care and services under such section during the fiscal year preceding the fiscal year in which such budget is submitted. 
(3)The amount requested in such budget for the costs of furnishing care and services under such section during the fiscal year covered by such budget, set forth in aggregate and by amounts for each account for which amounts are so requested. 
(4)The number of veterans that the Department estimates will receive hospital care and medical services under such section during the fiscal years covered by the budget submission. 
(5)The number of employees of the Department on paid administrative leave at any point during the fiscal year preceding the fiscal year in which such budget is submitted. 
209.Prohibition on falsification of data concerning wait times and quality measures at Department of Veterans AffairsNot later than 60 days after the date of the enactment of this Act, and in accordance with title 5, United States Code, the Secretary of Veterans Affairs shall establish policies whereby any employee of the Department of Veterans Affairs who knowingly submits false data concerning wait times for health care or quality measures with respect to health care to another employee of the Department or knowingly requires another employee of the Department to submit false data concerning such wait times or quality measures to another employee of the Department is subject to a penalty the Secretary considers appropriate after notice and an opportunity for a hearing, including civil penalties, unpaid suspensions, or termination. 
IIIHealth Care Staffing, Recruitment, and Training Matters 
301.Treatment of staffing shortage and biennial report on staffing of medical facilities of the Department of Veterans Affairs 
(a)Staffing shortages 
(1)In generalSubchapter I of chapter 74 of title 38, United States Code, is amended by adding at the end the following new section: 
 
7412.Annual determination of staffing shortages; recruitment and appointment for needed occupations 
(a)In generalNot later than September 30 of each year, the Inspector General of the Department shall determine, and the Secretary shall publish in the Federal Register, the five occupations of personnel of this title of the Department covered under section 7401 of this title for which there are the largest staffing shortages throughout the Department as calculated over the five-year period preceding the determination. 
(b)Recruitment and appointmentNotwithstanding sections 3304 and 3309 through 3318 of title 5, the Secretary may, upon a determination by the Inspector General under paragraph (1) that there is a staffing shortage throughout the Department with respect to a particular occupation, recruit and directly appoint, during the fiscal year after the fiscal year during which such determination is made, qualified personnel to serve in that particular occupation for the Department.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 7411 the following new item: 
 
 
7412. Annual determination of staffing shortages; recruitment and appointment for needed occupations.. 
(3)Deadline for first determinationNotwithstanding the deadline under section 7412 of title 38, United States Code, as added by paragraph (1), for the annual determination of staffing shortages in the Veterans Health Administration, the Inspector General of the Department of Veterans Affairs shall make the first determination required under such section, and the Secretary of Veterans Affairs shall publish in the Federal Register such determination, by not later than the date that is 180 days after the date of the enactment of this Act. 
(b)Increase of graduate medical education residency positions 
(1)In generalSection 7302 of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(e) 
(1)In carrying out this section, the Secretary shall establish medical residency programs, or ensure that already established medical residency programs have a sufficient number of residency positions, at any medical facility of the Department that the Secretary determines— 
(A)is experiencing a shortage of physicians; and 
(B)is located in a community that is designated as a health professional shortage area (as defined in section 332 of the Public Health Service Act (42 U.S.C. 254e)). 
(2)In carrying out paragraph (1), the Secretary shall— 
(A)allocate the residency positions under such paragraph among occupations included in the most current determination published in the Federal Register pursuant to section 7412(a) of this title; and 
(B)give priority to residency positions and programs in primary care, mental health, and any other specialty the Secretary determines appropriate.. 
(2)Five-year increase 
(A)In generalIn carrying out section 7302(e) of title 38, United States Code, as added by paragraph (1), during the 5-year period beginning on the day that is 1 year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall increase the number of graduate medical education residency positions at medical facilities of the Department by up to 1,500 positions. 
(B)PriorityIn increasing the number of graduate medical education residency positions at medical facilities of the Department under subparagraph (A), the Secretary shall give priority to medical facilities that— 
(i)as of the date of the enactment of this Act, do not have a medical residency program; and 
(ii)are located in a community that has a high concentration of veterans. 
(3)Report 
(A)In generalNot later than 60 days after the date of the enactment of this Act, and not later than October 1 each year thereafter until 2019, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on graduate medical education residency positions at medical facilities of the Department. 
(B)ElementsEach report required by subparagraph (A) shall include the following: 
(i)For the year preceding the submittal of the report, the number of graduate medical education residency positions at medical facilities of the Department as follows: 
(I)That were filled. 
(II)That were not filled. 
(III)That the Department anticipated filling. 
(ii)With respect to each graduate medical education residency position specified in clause (i)— 
(I)the geographic location of each such position; and 
(II)if such position was filled, the academic affiliation of the medical resident that filled such position. 
(iii)The policy at each medical facility of the Department with respect to the ratio of medical residents to staff supervising medical residents. 
(iv)During the 1-year period preceding the submittal of the report, the number of individuals who declined an offer from the Department to serve as a medical resident at a medical facility of the Department and the reason why each such individual declined such offer. 
(v)During the 1-year period preceding the submittal of the report, a description of— 
(I)challenges, if any, faced by the Department in filling graduate medical education residency positions at medical facilities of the Department; and 
(II)actions, if any, taken by the Department to address such challenges. 
(vi)A description of efforts of the Department, as of the date of the submittal of the report, to recruit and retain medical residents to work for the Veterans Health Administration as full-time employees. 
(c)Priority in Scholarship Program of Health Professionals Educational Assistance Program to certain providersSection 7612(b)(5) of title 38, United States Code, is amended— 
(1)in subparagraph (A), by striking and at the end; 
(2)by redesignating subparagraph (B) as subparagraph (C); and 
(3)by inserting after subparagraph (A) the following new subparagraph (B): 
 
(B)shall give priority to applicants pursuing a course of education or training toward a career in an occupation for which the Inspector General of the Department has, in the most current determination published in the Federal Register pursuant to section 7412(a) of this title, determined that there is one of the largest staffing shortages throughout the Department with respect to such occupation; and. 
(d)Reports 
(1)In generalNot later than 180 days after the date of the enactment of this Act, and not later than December 31 of each even-numbered year thereafter until 2024, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report assessing the staffing of each medical facility of the Department. 
(2)ElementsEach report submitted under paragraph (1) shall include the following: 
(A)The results of a system-wide assessment of all medical facilities of the Department to ensure the following: 
(i)Appropriate staffing levels for health care professionals to meet the goals of the Secretary for timely access to care for veterans. 
(ii)Appropriate staffing levels for support personnel, including clerks. 
(iii)Appropriate sizes for clinical panels. 
(iv)Appropriate numbers of full-time staff, or full-time equivalents, dedicated to direct care of patients. 
(v)Appropriate physical plant space to meet the capacity needs of the Department in that area. 
(vi)Such other factors as the Secretary considers necessary. 
(B)A plan for addressing any issues identified in the assessment described in subparagraph (A), including a timeline for addressing such issues. 
(C)A list of the current wait times and workload levels for the following clinics in each medical facility: 
(i)Mental health. 
(ii)Primary care. 
(iii)Gastroenterology. 
(iv)Women’s health. 
(v)Such other clinics as the Secretary considers appropriate. 
(D)A description of the results of the most current determination of the Inspector General under subsection (a) of section 7412 of title 38, United States Code, as added by subsection (a)(1) of this section, and a plan to use direct appointment authority under subsection (b) of such section 7412 to fill staffing shortages, including recommendations for improving the speed at which the credentialing and privileging process can be conducted. 
(E)The current staffing models of the Department for the following clinics, including recommendations for changes to such models: 
(i)Mental health. 
(ii)Primary care. 
(iii)Gastroenterology. 
(iv)Women’s health. 
(v)Such other clinics as the Secretary considers appropriate. 
(F)A detailed analysis of succession planning at medical facilities of the Department, including the following: 
(i)The number of positions in medical facilities throughout the Department that are not filled by a permanent employee. 
(ii)The length of time each position described in clause (i) remained vacant or filled by a temporary or acting employee. 
(iii)A description of any barriers to filling the positions described in clause (i). 
(iv)A plan for filling any positions that are vacant or filled by a temporary or acting employee for more than 180 days. 
(v)A plan for handling emergency circumstances, such as administrative leave or sudden medical leave for senior officials. 
(G)The number of health care providers of the Department who have been removed from their positions, have retired, or have left their positions for another reason, disaggregated by provider type, during the 2-year period preceding the submittal of the report. 
(H)Of the health care providers specified in subparagraph (G) who have been removed from their positions, the following: 
(i)The number of such health care providers who were reassigned to other positions in the Department. 
(ii)The number of such health care providers who left the Department. 
(iii)The number of such health care providers who left the Department and were subsequently rehired by the Department. 
302.Extension and modification of certain programs within the Department of Veterans Affairs Health Professionals Educational Assistance Program 
(a)Extension of Scholarship ProgramSection 7619 of title 38, United States Code, is amended by striking December 31, 2014 and inserting December 31, 2019. 
(b)Modification of Education Debt Reduction Program 
(1)Modification of amount and duration of eligibilityParagraph (1) of section 7683(d) of such title is amended— 
(A)by striking $60,000 and inserting $120,000; and 
(B)by striking $12,000 of such payments and all that follows through the period at the end and inserting $24,000 of such payments may be made in each year of participation in the Program. 
(2)Elimination of limitation 
(A)In generalSuch section is further amended— 
(i)by striking paragraph (2); 
(ii)by redesignating paragraph (3) as paragraph (2); and 
(iii)in paragraph (2), as redesignated by clause (ii), by striking paragraphs (1) and (2) and inserting paragraph (1). 
(B)Conforming amendmentParagraph (1) of such section, as amended by paragraph (1), is further amended by striking Subject to paragraph (2), the amount and inserting The amount. 
303.Clinic management training for employees at medical facilities of the Department of Veterans Affairs 
(a)Clinic management training program 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall commence a role-specific clinic management training program to provide in-person, standardized education on systems and processes for health care practice management and scheduling to all appropriate employees, as determined by the Secretary, at medical facilities of the Department. 
(2)Elements 
(A)In generalThe clinic management training program required by paragraph (1) shall include the following: 
(i)Training on how to manage the schedules of health care providers of the Department, including the following: 
(I)Maintaining such schedules in a manner that allows appointments to be booked at least eight weeks in advance. 
(II)Proper planning procedures for vacation, leave, and graduate medical education training schedules. 
(ii)Training on the appropriate number of appointments that a health care provider should conduct on a daily basis, based on specialty. 
(iii)Training on how to determine whether there are enough available appointment slots to manage demand for different appointment types and mechanisms for alerting management of insufficient slots. 
(iv)Training on how to properly use the appointment scheduling system of the Department, including any new scheduling system implemented by the Department. 
(v)Training on how to optimize the use of technology, including the following: 
(I)Telemedicine. 
(II)Electronic mail. 
(III)Text messaging. 
(IV)Such other technologies as specified by the Secretary. 
(vi)Training on how to properly use physical plant space at medical facilities of the Department to ensure efficient flow and privacy for patients and staff. 
(B)Role-specificThe Secretary shall ensure that each employee of the Department included in the clinic management training program required by paragraph (1) receives education under such program that is relevant to the responsibilities of such employee. 
(3)SunsetThe clinic management training program required by paragraph (1) shall terminate on the date that is 2 years after the date on which the Secretary commences such program. 
(b)Training materials 
(1)In generalAfter the termination of the clinic management training program required by subsection (a), the Secretary shall provide training materials on health care management to each of the following employees of the Department that are relevant to the position and responsibilities of such employee upon the commencement of employment of such employee: 
(A)Any manager of a medical facility of the Department. 
(B)Any health care provider at a medical facility of the Department. 
(C)Such other employees of the Department as the Secretary considers appropriate. 
(2)UpdateThe Secretary shall regularly update the training materials required under paragraph (1). 
IVHealth Care Related to Sexual Trauma 
401.Expansion of eligibility for sexual trauma counseling and treatment to veterans on inactive duty trainingSection 1720D(a)(1) of title 38, United States Code, is amended by striking or active duty for training and inserting , active duty for training, or inactive duty training. 
402.Provision of counseling and treatment for sexual trauma by the Department of Veterans Affairs to members of the Armed Forces 
(a)Expansion of coverage to members of the Armed ForcesSubsection (a) of section 1720D of title 38, United States Code, is amended— 
(1)by redesignating paragraph (2) as paragraph (3); 
(2)by inserting after paragraph (1) the following new paragraph (2): 
 
(2) 
(A)In operating the program required by paragraph (1), the Secretary may, in consultation with the Secretary of Defense, provide counseling and care and services to members of the Armed Forces (including members of the National Guard and Reserves) on active duty to overcome psychological trauma described in that paragraph. 
(B)A member described in subparagraph (A) shall not be required to obtain a referral before receiving counseling and care and services under this paragraph.; and 
(3)in paragraph (3), as redesignated by paragraph (1)— 
(A)by striking a veteran and inserting an individual; and 
(B)by striking that veteran each place it appears and inserting that individual. 
(b)Information to members on availability of counseling and servicesSubsection (c) of such section is amended— 
(1)by striking to veterans each place it appears; and 
(2)in paragraph (3), by inserting members of the Armed Forces and before individuals. 
(c)Inclusion of members in reports on counseling and servicesSubsection (e) of such section is amended— 
(1)in the matter preceding paragraph (1), by striking to veterans; 
(2)in paragraph (2)— 
(A)by striking women veterans and inserting individuals; and 
(B)by striking training under subsection (d). and inserting “training under subsection (d), disaggregated by— 
 
(A)veterans; 
(B)members of the Armed Forces (including members of the National Guard and Reserves) on active duty; and 
(C)for each of subparagraphs (A) and (B)— 
(i)men; and 
(ii)women.; 
(3)in paragraph (4), by striking veterans and inserting individuals; and 
(4)in paragraph (5)— 
(A)by striking women veterans and inserting individuals; and 
(B)by inserting , including specific recommendations for individuals specified in subparagraphs (A), (B), and (C) of paragraph (2) before the period at the end. 
(d)Effective dateThe amendments made by this section shall take effect on the date that is 1 year after the date of the enactment of this Act. 
403.Reports on military sexual trauma 
(a)Report on services available for military sexual trauma in the Department of Veterans AffairsNot later than 630 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the treatment and services available from the Department of Veterans Affairs for male veterans who experience military sexual trauma compared to such treatment and services available to female veterans who experience military sexual trauma. 
(b)Reports on transition of military sexual trauma treatment from Department of Defense to Department of Veterans AffairsNot later than 630 days after the date of the enactment of this Act, and annually thereafter for 5 years, the Department of Veterans Affairs-Department of Defense Joint Executive Committee established by section 320(a) of title 38, United States Code, shall submit to the appropriate committees of Congress a report on military sexual trauma that includes the following: 
(1)The processes and procedures utilized by the Department of Veterans Affairs and the Department of Defense to facilitate transition of treatment of individuals who have experienced military sexual trauma from treatment provided by the Department of Defense to treatment provided by the Department of Veterans Affairs. 
(2)A description and assessment of the collaboration between the Department of Veterans Affairs and the Department of Defense in assisting veterans in filing claims for disabilities related to military sexual trauma, including permitting veterans access to information and evidence necessary to develop or support such claims. 
(c)DefinitionsIn this section: 
(1)Appropriate committees of congressThe term appropriate committees of Congress means— 
(A)the Committee on Veterans’ Affairs and the Committee on Armed Services of the Senate; and 
(B)the Committee on Veterans’ Affairs and the Committee on Armed Services of the House of Representatives. 
(2)Military sexual traumaThe term military sexual trauma means psychological trauma, which in the judgment of a mental health professional employed by the Department, resulted from a physical assault of a sexual nature, battery of a sexual nature, or sexual harassment which occurred while the veteran was serving on active duty, active duty for training, or inactive duty training. 
(3)Sexual harassmentThe term sexual harassment means repeated, unsolicited verbal or physical contact of a sexual nature which is threatening in character. 
(4)Sexual traumaThe term sexual trauma shall have the meaning given that term by the Secretary of Veterans Affairs for purposes of this section. 
(d)Effective dateThis section shall take effect on the date that is 270 days after the date of the enactment of this Act. 
VOther Health Care Matters 
501.Extension of pilot program on assisted living services for veterans with traumatic brain injury 
(a)In generalSection 1705 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 38 U.S.C. 1710C note) is amended by adding at the end the following: 
 
(g)TerminationThe pilot program shall terminate on October 6, 2017.. 
(b)Conforming amendmentSubsection (a) of such section is amended by striking five-year. 
VIMajor Medical Facility Leases 
601.Authorization of major medical facility leases 
(a)In generalThe Secretary of Veterans Affairs may carry out the following major medical facility leases at the locations specified, and in an amount for each lease not to exceed the amount shown for such location (not including any estimated cancellation costs): 
(1)For a clinical research and pharmacy coordinating center, Albuquerque, New Mexico, an amount not to exceed $9,560,000. 
(2)For a community-based outpatient clinic, Brick, New Jersey, an amount not to exceed $7,280,000. 
(3)For a new primary care and dental clinic annex, Charleston, South Carolina, an amount not to exceed $7,070,250. 
(4)For a community-based outpatient clinic, Cobb County, Georgia, an amount not to exceed $6,409,000. 
(5)For the Leeward Outpatient Healthcare Access Center, Honolulu, Hawaii, including a co-located clinic with the Department of Defense and the co-location of the Honolulu Regional Office of the Veterans Benefits Administration and the Kapolei Vet Center of the Department of Veterans Affairs, an amount not to exceed $15,887,370. 
(6)For a community-based outpatient clinic, Johnson County, Kansas, an amount not to exceed $2,263,000. 
(7)For a replacement community-based outpatient clinic, Lafayette, Louisiana, an amount not to exceed $2,996,000. 
(8)For a community-based outpatient clinic, Lake Charles, Louisiana, an amount not to exceed $2,626,000. 
(9)For outpatient clinic consolidation, New Port Richey, Florida, an amount not to exceed $11,927,000. 
(10)For an outpatient clinic, Ponce, Puerto Rico, an amount not to exceed $11,535,000. 
(11)For lease consolidation, San Antonio, Texas, an amount not to exceed $19,426,000. 
(12)For a community-based outpatient clinic, San Diego, California, an amount not to exceed $11,946,100. 
(13)For an outpatient clinic, Tyler, Texas, an amount not to exceed $4,327,000. 
(14)For the Errera Community Care Center, West Haven, Connecticut, an amount not to exceed $4,883,000. 
(15)For the Worcester Community-Based Outpatient Clinic, Worcester, Massachusetts, an amount not to exceed $4,855,000. 
(16)For the expansion of a community-based outpatient clinic, Cape Girardeau, Missouri, an amount not to exceed $4,232,060. 
(17)For a multispecialty clinic, Chattanooga, Tennessee, an amount not to exceed $7,069,000. 
(18)For the expansion of a community-based outpatient clinic, Chico, California, an amount not to exceed $4,534,000. 
(19)For a community-based outpatient clinic, Chula Vista, California, an amount not to exceed $3,714,000. 
(20)For a new research lease, Hines, Illinois, an amount not to exceed $22,032,000. 
(21)For a replacement research lease, Houston, Texas, an amount not to exceed $6,142,000. 
(22)For a community-based outpatient clinic, Lincoln, Nebraska, an amount not to exceed $7,178,400. 
(23)For a community-based outpatient clinic, Lubbock, Texas, an amount not to exceed $8,554,000. 
(24)For a community-based outpatient clinic consolidation, Myrtle Beach, South Carolina, an amount not to exceed $8,022,000. 
(25)For a community-based outpatient clinic, Phoenix, Arizona, an amount not to exceed $20,757,000. 
(26)For the expansion of a community-based outpatient clinic, Redding, California, an amount not to exceed $8,154,000. 
(27)For the expansion of a community-based outpatient clinic, Tulsa, Oklahoma, an amount not to exceed $13,269,200. 
(b)Requirements for clinic in Tulsa 
(1)In generalIn carrying out the expansion of the community-based outpatient clinic in Tulsa, Oklahoma, authorized by subsection (a)(27), the Secretary of Veterans Affairs shall ensure that such clinic satisfies the following requirements: 
(A)Consist of not more than 140,000 gross square feet. 
(B)Have an annual cost per square foot of not more than the average market rate in Tulsa, Oklahoma, for an equivalent medical facility plus 20 percent. 
(C)Satisfy the mandate of the Department of Veterans Affairs to provide veterans in Oklahoma with access to quality and efficient care. 
(D)Expand clinical capacity in the region in which the clinic is located in a cost efficient manner based upon regional cost comparisons, taking into account the needs of current veterans and the potential demand by veterans for care in the future. 
(E)Be the most cost effective option for the Department as predicted over a 30-year life cycle for such clinic. 
(2)Cost effective determination 
(A)In generalIf the Secretary determines that the most cost effective option over a 30-year life cycle would be to purchase or construct a facility in Tulsa, Oklahoma, instead of entering into a major medical facility lease in such location as authorized by subsection (a)(27), the Secretary shall not enter into such lease. 
(B)Major medical facility projectIf the Secretary makes the determination described in subparagraph (A), the Secretary may request authority for a major medical facility project in Tulsa, Oklahoma, from Congress pursuant to section 8104(b) of title 38, United States Code. 
(C)Cost-benefit analysisIf the Secretary requests authority for the major medical facility project described in subparagraph (B), not later than 90 days after making the determination described in subparagraph (A), the Secretary shall submit to Congress a detailed cost-benefit analysis of such major medical facility project. 
602.Budgetary treatment of Department of Veterans Affairs major medical facilities leases 
(a)FindingsCongress finds the following: 
(1)Title 31, United States Code, requires the Department of Veterans Affairs to record the full cost of its contractual obligation against funds available at the time a contract is executed. 
(2)Office of Management and Budget Circular A–11 provides guidance to agencies in meeting the statutory requirements under title 31, United States Code, with respect to leases. 
(3)For operating leases, Office of Management and Budget Circular A–11 requires the Department of Veterans Affairs to record up-front budget authority in an amount equal to total payments under the full term of the lease or [an] amount sufficient to cover first year lease payments plus cancellation costs. 
(b)Requirement for obligation of full cost 
(1)In generalSubject to the availability of appropriations provided in advance, in exercising the authority of the Secretary of Veterans Affairs to enter into leases provided in this Act, the Secretary shall record, pursuant to section 1501 of title 31, United States Code, as the full cost of the contractual obligation at the time a contract is executed either— 
(A)an amount equal to total payments under the full term of the lease; or 
(B)if the lease specifies payments to be made in the event the lease is terminated before its full term, an amount sufficient to cover the first year lease payments plus the specified cancellation costs. 
(2)Self-insuring authorityThe requirements of paragraph (1) may be satisfied through the use of the self-insuring authority identified in title 40, United States Code, consistent with Office of Management and Budget Circular A–11. 
(c)Transparency 
(1)ComplianceSubsection (b) of section 8104 of title 38, United States Code, is amended by adding at the end the following new paragraph: 
 
(7)In the case of a prospectus proposing funding for a major medical facility lease, a detailed analysis of how the lease is expected to comply with Office of Management and Budget Circular A–11 and section 1341 of title 31 (commonly referred to as the Anti-Deficiency Act). Any such analysis shall include— 
(A)an analysis of the classification of the lease as a lease-purchase, capital lease, or operating lease as those terms are defined in Office of Management and Budget Circular A–11; 
(B)an analysis of the obligation of budgetary resources associated with the lease; and 
(C)an analysis of the methodology used in determining the asset cost, fair market value, and cancellation costs of the lease.. 
(2)Submittal to CongressSuch section 8104 is further amended by adding at the end the following new subsection: 
 
(h) 
(1)Not less than 30 days before entering into a major medical facility lease, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives— 
(A)notice of the Secretary’s intention to enter into the lease; 
(B)a detailed summary of the proposed lease; 
(C)a description and analysis of any differences between the prospectus submitted pursuant to subsection (b) and the proposed lease; and 
(D)a scoring analysis demonstrating that the proposed lease fully complies with Office of Management and Budget Circular A–11. 
(2)Each committee described in paragraph (1) shall ensure that any information submitted to the committee under such paragraph is treated by the committee with the same level of confidentiality as is required by law of the Secretary and subject to the same statutory penalties for unauthorized disclosure or use as the Secretary. 
(3)Not more than 30 days after entering into a major medical facility lease, the Secretary shall submit to each committee described in paragraph (1) a report on any material differences between the lease that was entered into and the proposed lease described under such paragraph, including how the lease that was entered into changes the previously submitted scoring analysis described in subparagraph (D) of such paragraph.. 
(d)Rule of constructionNothing in this section, or the amendments made by this section, shall be construed to in any way relieve the Department of Veterans Affairs from any statutory or regulatory obligations or requirements existing prior to the enactment of this section and such amendments. 
VIIOther Veterans Matters 
701.Expansion of Marine Gunnery Sergeant John David Fry Scholarship 
(a)Expansion of entitlementSubsection (b)(9) of section 3311 of title 38, United States Code, is amended by inserting or spouse after child. 
(b)Limitation and election on certain benefitsSubsection (f) of such section is amended— 
(1)by redesignating paragraph (2) as paragraph (4); and 
(2)by inserting after paragraph (1) the following new paragraphs: 
 
(2)LimitationThe entitlement of an individual to assistance under subsection (a) pursuant to paragraph (9) of subsection (b) because the individual was a spouse of a person described in such paragraph shall expire on the earlier of— 
(A)the date that is 15 years after the date on which the person died; or 
(B)the date on which the individual remarries. 
(3)Election on receipt of certain benefitsA surviving spouse entitled to assistance under subsection (a) pursuant to paragraph (9) of subsection (b) who is also entitled to educational assistance under chapter 35 of this title may not receive assistance under both this section and such chapter, but shall make an irrevocable election (in such form and manner as the Secretary may prescribe) under which section or chapter to receive educational assistance.. 
(c)Conforming amendmentSection 3321(b)(4) of such title is amended— 
(1)by striking an individual and inserting a child; and 
(2)by striking such individual’s each time it appears and inserting such child’s. 
(d)Effective dateThe amendments made by this section shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after January 1, 2015. 
702.Approval of courses of education provided by public institutions of higher learning for purposes of All-Volunteer Force Educational Assistance Program and Post-9/11 Educational Assistance conditional on in-State tuition rate for veterans 
(a)In generalSection 3679 of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(c) 
(1)Notwithstanding any other provision of this chapter and subject to paragraphs (3) through (6), the Secretary shall disapprove a course of education provided by a public institution of higher learning to a covered individual pursuing a course of education with educational assistance under chapter 30 or 33 of this title while living in the State in which the public institution of higher learning is located if the institution charges tuition and fees for that course for the covered individual at a rate that is higher than the rate the institution charges for tuition and fees for that course for residents of the State in which the institution is located, regardless of the covered individual’s State of residence. 
(2)For purposes of this subsection, a covered individual is any individual as follows: 
(A)A veteran who was discharged or released from a period of not fewer than 90 days of service in the active military, naval, or air service less than three years before the date of enrollment in the course concerned. 
(B)An individual who is entitled to assistance under section 3311(b)(9) or 3319 of this title by virtue of such individual's relationship to a veteran described in subparagraph (A). 
(3)If after enrollment in a course of education that is subject to disapproval under paragraph (1) by reason of paragraph (2)(A) or (2)(B) a covered individual pursues one or more courses of education at the same public institution of higher learning while remaining continuously enrolled (other than during regularly scheduled breaks between courses, semesters or terms) at that institution of higher learning, any course so pursued by the covered individual at that institution of higher learning while so continuously enrolled shall also be subject to disapproval under paragraph (1). 
(4)It shall not be grounds to disapprove a course of education under paragraph (1) if a public institution of higher learning requires a covered individual pursuing a course of education at the institution to demonstrate an intent, by means other than satisfying a physical presence requirement, to establish residency in the State in which the institution is located, or to satisfy other requirements not relating to the establishment of residency, in order to be charged tuition and fees for that course at a rate that is equal to or less than the rate the institution charges for tuition and fees for that course for residents of the State. 
(5)The Secretary may waive such requirements of paragraph (1) as the Secretary considers appropriate. 
(6)Disapproval under paragraph (1) shall apply only with respect to educational assistance under chapters 30 and 33 of this title.. 
(b)Effective dateSubsection (c) of section 3679 of title 38, United States Code (as added by subsection (a) of this section), shall apply with respect to educational assistance provided for pursuit of a program of education during a quarter, semester, or term, as applicable, that begins after July 1, 2015. 
703.Extension of reduction in amount of pension furnished by Department of Veterans Affairs for certain veterans covered by Medicaid plans for services furnished by nursing facilitiesSection 5503(d)(7) of title 38, United States Code, is amended by striking November 30, 2016 and inserting September 30, 2024. 
704.Extension of requirement for collection of fees for housing loans guaranteed by Secretary of Veterans AffairsSection 3729(b)(2) of title 38, United States Code, is amended— 
(1)in subparagraph (A)— 
(A)in clause (iii), by striking October 1, 2017 and inserting September 30, 2024; and 
(B)in clause (iv), by striking October 1, 2017 and inserting September 30, 2024; 
(2)in subparagraph (B)— 
(A)in clause (i), by striking October 1, 2017 and inserting September 30, 2024; and 
(B)in clause (ii), by striking October 1, 2017 and inserting September 30, 2024; 
(3)in subparagraph (C)— 
(A)in clause (i), by striking October 1, 2017 and inserting September 30, 2024; and 
(B)in clause (ii), by striking October 1, 2017 and inserting September 30, 2024; and 
(4)in subparagraph (D)— 
(A)in clause (i), by striking October 1, 2017 and inserting September 30, 2024; and 
(B)in clause (ii), by striking October 1, 2017 and inserting September 30, 2024. 
705.Limitation on awards and bonuses paid to employees of Department of Veterans AffairsIn each of fiscal years 2015 through 2024, the Secretary of Veterans Affairs shall ensure that the aggregate amount of awards and bonuses paid by the Secretary in a fiscal year under chapter 45 or 53 of title 5, United States Code, or any other awards or bonuses authorized under such title does not exceed $360,000,000. 
706.Extension of authority to use income informationSection 5317(g) of title 38, United States Code, is amended by striking September 30, 2016 and inserting September 30, 2024. 
707.Removal of senior executives of the Department of Veterans Affairs for performance or misconduct 
(a)Removal or transfer 
(1)In generalChapter 7 of title 38, United States Code, is amended by adding at the end the following new section: 
 
713.Senior executives: removal based on performance or misconduct 
(a)In general 
(1)The Secretary may remove an individual employed in a senior executive position at the Department of Veterans Affairs from the senior executive position if the Secretary determines the performance or misconduct of the individual warrants such removal. If the Secretary so removes such an individual, the Secretary may— 
(A)remove the individual from the civil service (as defined in section 2101 of title 5); or 
(B)in the case of an individual described in paragraph (2), transfer the individual from the senior executive position to a General Schedule position at any grade of the General Schedule for which the individual is qualified and that the Secretary determines is appropriate. 
(2)An individual described in this paragraph is an individual who— 
(A)previously occupied a permanent position within the competitive service (as that term is defined in section 2102 of title 5); 
(B)previously occupied a permanent position within the excepted service (as that term is defined in section 2103 of title 5); or 
(C)prior to employment in a senior executive position at the Department of Veterans Affairs, did not occupy any position within the Federal Government. 
(b)Pay of transferred individual 
(1)Notwithstanding any other provision of law, including the requirements of section 3594 of title 5, any individual transferred to a General Schedule position under subsection (a)(2) shall, beginning on the date of such transfer, receive the annual rate of pay applicable to such position. 
(2)An individual so transferred may not be placed on administrative leave or any other category of paid leave during the period during which an appeal (if any) under this section is ongoing, and may only receive pay if the individual reports for duty. If an individual so transferred does not report for duty, such individual shall not receive pay or other benefits pursuant to subsection (e)(5). 
(c)Notice to CongressNot later than 30 days after removing or transferring an individual from a senior executive position under subsection (a), the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives notice in writing of such removal or transfer and the reason for such removal or transfer. 
(d)Procedure 
(1)The procedures under section 7543(b) of title 5 shall not apply to a removal or transfer under this section. 
(2) 
(A)Subject to subparagraph (B) and subsection (e), any removal or transfer under subsection (a) may be appealed to the Merit Systems Protection Board under section 7701 of title 5. 
(B)An appeal under subparagraph (A) of a removal or transfer may only be made if such appeal is made not later than seven days after the date of such removal or transfer. 
(e)Expedited review by administrative judge 
(1)Upon receipt of an appeal under subsection (d)(2)(A), the Merit Systems Protection Board shall refer such appeal to an administrative judge pursuant to section 7701(b)(1) of title 5. The administrative judge shall expedite any such appeal under such section and, in any such case, shall issue a decision not later than 21 days after the date of the appeal. 
(2)Notwithstanding any other provision of law, including section 7703 of title 5, the decision of an administrative judge under paragraph (1) shall be final and shall not be subject to any further appeal. 
(3)In any case in which the administrative judge cannot issue a decision in accordance with the 21-day requirement under paragraph (1), the removal or transfer is final. In such a case, the Merit Systems Protection Board shall, within 14 days after the date that such removal or transfer is final, submit to Congress and the Committees on Veterans’ Affairs of the Senate and House of Representatives a report that explains the reasons why a decision was not issued in accordance with such requirement. 
(4)The Merit Systems Protection Board or administrative judge may not stay any removal or transfer under this section. 
(5)During the period beginning on the date on which an individual appeals a removal from the civil service under subsection (d) and ending on the date that the administrative judge issues a final decision on such appeal, such individual may not receive any pay, awards, bonuses, incentives, allowances, differentials, student loan repayments, special payments, or benefits. 
(6)To the maximum extent practicable, the Secretary shall provide to the Merit Systems Protection Board, and to any administrative judge to whom an appeal under this section is referred, such information and assistance as may be necessary to ensure an appeal under this subsection is expedited. 
(f)Relation to title 5 
(1)The authority provided by this section is in addition to the authority provided by section 3592 or subchapter V of chapter 75 of title 5. 
(2)Section 3592(b)(1) of title 5 does not apply to an action to remove or transfer an individual under this section. 
(g)DefinitionsIn this section: 
(1)The term individual means— 
(A)a career appointee (as that term is defined in section 3132(a)(4) of title 5); or 
(B)any individual who occupies an administrative or executive position and who was appointed under section 7306(a) or section 7401(1) of this title. 
(2)The term misconduct includes neglect of duty, malfeasance, or failure to accept a directed reassignment or to accompany a position in a transfer of function. 
(3)The term senior executive position means— 
(A)with respect to a career appointee (as that term is defined in section 3132(a)(4) of title 5), a Senior Executive Service position (as such term is defined in section 3132(a)(2) of title 5); and 
(B)with respect to an individual appointed under section 7306(a) or section 7401(1) of this title, an administrative or executive position.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
713. Senior executives: removal based on performance or misconduct.. 
(b)Establishment of expedited review process 
(1)In generalNot later than 14 days after the date of the enactment of this Act, the Merit Systems Protection Board shall establish and put into effect a process to conduct expedited reviews in accordance with section 713(d) of title 38, United States Code. 
(2)Inapplicability of certain regulationsSection 1201.22 of title 5, Code of Federal Regulations, as in effect on the day before the date of the enactment of this Act, shall not apply to expedited reviews carried out under section 713(d) of title 38, United States Code. 
(3)WaiverThe Merit Systems Protection Board may waive any other regulation in order to provide for the expedited review required under section 713(d) of title 38, United States Code. 
(4)Report by Merit Systems Protection BoardNot later than 14 days after the date of the enactment of this Act, the Merit Systems Protection Board shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the actions the Board plans to take to conduct expedited reviews under section 713(d) of title 38, United States Code, as added by subsection (a). Such report shall include a description of the resources the Board determines will be necessary to conduct such reviews and a description of whether any resources will be necessary to conduct such reviews that were not available to the Board on the day before the date of the enactment of this Act. 
(c)Temporary exemption from certain limitation on initiation of removal from Senior Executive ServiceDuring the 120-day period beginning on the date of the enactment of this Act, an action to remove an individual from the Senior Executive Service at the Department of Veterans Affairs pursuant to section 7543 of title 5, United States Code, may be initiated, notwithstanding section 3592(b) of such title, or any other provision of law. 
(d)Construction 
(1)In generalNothing in this section or section 713 of title 38, United States Code, as added by subsection (a), shall be construed to apply to an appeal of a removal, transfer, or other personnel action that was pending before the date of the enactment of this Act. 
(2)Relation to title 5With respect to the removal or transfer of an individual (as that term is defined in such section 713) employed at the Department of Veterans Affairs, the authority provided by such section 713 is in addition to the authority provided by section 3592 or subchapter V of chapter 75 of title 5, United States Code. 
VIIIOther Matters 
801.Appropriation of amounts 
(a)In generalThere is authorized to be appropriated, and is appropriated, to the Secretary of Veterans Affairs, out of any funds in the Treasury not otherwise appropriated $5,000,000,000 to carry out subsection (b). Such funds shall be available for obligation or expenditure without fiscal year limitation. 
(b)Use of amountsThe amount appropriated under subsection (a) shall be used by the Secretary as follows: 
(1)To increase the access of veterans to care as follows: 
(A)To hire primary care and specialty care physicians for employment in the Department of Veterans Affairs. 
(B)To hire other medical staff, including the following: 
(i)Physicians. 
(ii)Nurses. 
(iii)Social workers. 
(iv)Mental health professionals. 
(v)Other health care professionals as the Secretary considers appropriate. 
(C)To carry out sections 301 and 302, including the amendments made by such sections. 
(D)To pay for expenses, equipment, and other costs associated with the hiring of primary care, specialty care physicians, and other medical staff under subparagraphs (A), (B), and (C). 
(2)To improve the physical infrastructure of the Department as follows: 
(A)To maintain and operate hospitals, nursing homes, domiciliary facilities, and other facilities of the Veterans Health Administration. 
(B)To enter into contracts or hire temporary employees to repair, alter, or improve facilities under the jurisdiction of the Department that are not otherwise provided for under this paragraph. 
(C)To carry out leases for facilities of the Department. 
(D)To carry out minor construction projects of the Department. 
(c)AvailabilityThe amount appropriated under subsection (a) shall remain available until expended. 
(d)Report 
(1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the appropriate committees of Congress a report on how the Secretary has obligated the amounts appropriated under subsection (a) as of the date of the submittal of the report. 
(2)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— 
(A)the Committee on Veterans' Affairs and the Committee on Appropriations of the Senate; and 
(B)the Committee on Veterans' Affairs and the Committee on Appropriations of the House of Representatives. 
(e)Funding planThe Secretary shall submit to Congress a funding plan describing how the Secretary intends to use the amounts provided under subsection (a). 
802.Veterans Choice Fund 
(a)In generalThere is established in the Treasury of the United States a fund to be known as the Veterans Choice Fund. 
(b)Administration of fundThe Secretary of Veterans Affairs shall administer the Veterans Choice Fund established by subsection (a). 
(c)Use of amounts 
(1)In generalAny amounts deposited in the Veteran Choice Fund shall be used by the Secretary of Veterans Affairs to carry out section 101, including, subject to paragraph (2), any administrative requirements of such section. 
(2)Amount for administrative requirements 
(A)LimitationExcept as provided by subparagraph (B), of the amounts deposited in the Veterans Choice Fund, not more than $300,000,000 may be used for administrative requirements to carry out section 101. 
(B)IncreaseThe Secretary may increase the amount set forth in subparagraph (A) with respect to the amounts used for administrative requirements if— 
(i)the Secretary determines that the amount of such increase is necessary to carry out section 101; 
(ii)the Secretary submits to the Committees on Veterans’ Affairs and Appropriations of the House of Representatives and the Committees on Veterans’ Affairs and Appropriations of the Senate a report described in subparagraph (C); and 
(iii)a period of 60 days has elapsed following the date on which the Secretary submits the report under clause (ii). 
(C)ReportA report described in this subparagraph is a report that contains the following: 
(i)A notification of the amount of the increase that the Secretary determines necessary under subparagraph (B)(i). 
(ii)The justifications for such increased amount. 
(iii)The administrative requirements that the Secretary will carry out using such increased amount. 
(d)Appropriation and deposit of amounts 
(1)In generalThere is authorized to be appropriated, and is appropriated, to the Secretary of Veterans Affairs, out of any funds in the Treasury not otherwise appropriated $10,000,000,000 to be deposited in the Veterans Choice Fund established by subsection (a). Such funds shall be available for obligation or expenditure without fiscal year limitation, and only for the program created under section 101. 
(2)AvailabilityThe amount appropriated under paragraph (1) shall remain available until expended. 
(e)Sense of CongressIt is the sense of Congress that the Veterans Choice Fund is a supplement to but distinct from the Department of Veterans Affairs’ current and expected level of non-Department care currently part of Department’s medical care budget. Congress expects that the Department will maintain at least its existing obligations of non-Department care programs in addition to but distinct from the Veterans Choice Fund for each of fiscal years 2015 through 2017. 
803.Emergency designations 
(a)In generalThis Act is designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)). 
(b)Designation in SenateIn the Senate, this Act is designated as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
